Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 1 of 13




  EXHIBIT A
            Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 2 of 13

                                                                                                           US008595283B2


(12) United States Patent                                                            (10) Patent No.:                     US 8,595.283 B2
       Inkinen et al.                                                                (45) Date of Patent:                          Nov. 26, 2013

(54) CONTENT DELIVERY ACCORDING TO                                                     6,239,843 B1*        5/2001 Gaudreau ..................... 348/465
        DEVICE ACTIVITY                                                                6.243,755 B1* 6/2001 Takagi et al. ..                    TO9,229
                                                                                       6,259,819    B1*     7/2001    Andrew et al.          ... 382.248
                                                                                       6,742,033    B1*     5/2004    Smith et al. ...           TO9,224
(75) Inventors: Sami Inkinen, Ritvala (FI); Toni                                       6,842,768    B1*     1/2005    Shaffer et al. ..          TO9,203
                Ostergard, Turku (FI)                                                  6,920, 110   B2 *    7/2005    Roberts et al. .           370,235
                                                                                       7,159,182    B2*     1/2007    Narin ......               T15,744
(73) Assignee: Nokia Corporation, Espoo (FI)                                     2002/0052925 A1* 5, 2002 Kim et al. ..........           709/217
                                                                                 2004/0205620 A1* 10, 2004 Nishikiori et al. ............ 715,523
(*) Notice:           Subject to any disclaimer, the term of this                             FOREIGN PATENT DOCUMENTS
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 3240 days.                               EP                   O993165         * 12/2000 .............. HO4L 29,06
                                                                                                     OTHER PUBLICATIONS
(21) Appl. No.: 10/770,868
                                                                                Kanter, T., et al., “Smart Delivery of Multimedia content for Wireless
(22) Filed:           Feb. 3, 2004                                              Applications”, 2000, CSpringer-Verlag Berlin Heidelberg, pp.
                                                                                70-81.
(65)                      Prior Publication Data
        US 2004/0210628A1                Oct. 21, 2004                          * cited by examiner
(30)               Foreign Application Priority Data                            Primary Examiner — Yasin Barqadle
                                                                                (74) Attorney, Agent, or Firm — Harrington & Smith
  Feb. 10, 2003          (GB) ................................... O3O3059.O     (57)                         ABSTRACT
(51) Int. Cl.                                                                   A content transfer system includes a provider device 40 and a
        G06F 15/16                   (2006.01)                                  receptor device. Such as a personal digital assistant 20. The
(52) U.S. Cl.                                                                   receptor device 20 is arranged to monitor the activity or usage
        USPC ........................................... 709/201: 709/231       of the device, and determine or predict therefrom a period of
(58) Field of Classification Search                                             low device activity. In such a low period of activity, content
     USPC .................. 709/235, 203, 217 220, 223 232                     transfer control means, in the form of a controller 21, is
     See application file for complete search history.                          arranged to initiate the transfer of an item of content from the
                                                                                provider device 40 to the receptor device 20. The content may
(56)                      References Cited                                      be secondary content such as text information from a televi
                                                                                sion signal. Compression, decompression or other processor
                   U.S. PATENT DOCUMENTS                                        intensive tasks. Such as preparing the content according to the
       6,061,686   A *     5/2000    Gauvin et al. .................. 707/10    output capabilities, may also be performed during times of
       6,067,565   A *     5/2000    Horvitz.                         709,218   low device activity.
       6,182,133   B1*     1/2001    Horvitz.                         709,223
       6,237,039   B1*     5/2001    Perlman ........................ 709/237                       21 Claims, 2 Drawing Sheets
    Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 3 of 13


U.S. Patent       Nov. 26, 2013   Sheet 1 of 2           US 8,595.283 B2




                                  Figure 1




                                   Audio
                                  deCOder


                                  deCOCder


                                                    Wired
                                                   Interface
    Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 4 of 13


U.S. Patent       Nov. 26, 2013   Sheet 2 of 2         US 8,595.283 B2




                                           Figure 3




               Memory       CPU      GUI




                                            Figure 4
           Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 5 of 13


                                                       US 8,595,283 B2
                               1.                                                                       2
       CONTENT DELVERY ACCORDING TO                                      device. Efficient use of device resources is thus accomplished
              DEVICE ACTIVITY                                            by making efficient use of device resource downtime.
                                                                           The content transfer control means can be comprised in the
                   FIELD OF THE INVENTION                                device of which the level of activity is determined. However,
                                                                         the content transfer control means may be contained in a
   The present invention relates to methods and devices used             device which does not determine the level of activity.
to transfer content. In particular, although not exclusively, the           In one embodiment, the content receptor device comprises
invention provides resource efficient and/or user convenient             the content transfer control means. Here, the content transfer
use of wireless communication terminals, such as a Personal              control means is arranged to determine the level of activity of
Digital Assistant (PDA) or a mobile telephone, particularly         10   the content receptor device. This would be convenient for a
suited to the so-called mobile information society.                      user as the user would not be delayed/interrupted during
                                                                         his/her usage of the device by, for example, the processor and
          BACKGROUND OF THE INVENTION                                    other components in the receptor device being occupied by
                                                                         the concurrent downloading of a particular item of content.
   The drive towards convergence has brought about a prolif
                                                                    15      The content transfer control means may determine device
                                                                         activity by analyzing the passing of time and by associating
eration of competing technologies all of which seek to                   acceptable levels of device activity with particular times. For
improve inter-operability between various digital devices. At            example, the content transfer control means in the content
present, a number of technologies are emerging as candidates             receptor device may be arranged to monitor the time, and be
for mass-market consumer products in the mobile informa                  configured to initiate a transfer of content from the content
tion Society. Typically, these technologies provide connectiv            provider device at a particular pre-determined low activity
ity between devices such as televisions, PDAs, mobile tele               time, e.g. night-time, early morning, and/or weekends, when
phones, computers and the like. In general, these technologies           periods of activity of the device are expected to be low (ac
provide a transport layer which is utilized to deliver content,          ceptable). The content transfer control means can be pro
such as an MP3 file, an e-mail, or a video stream, between a        25   grammable to allow the selection of particular times to be
content provider device and a content receptor device. This              varied, for example, by a user of the content receptor device.
transfer of content from a content provider device to a content          Thus, the user can program and re-program different times
receptor device takes time, and it is on occasion inconvenient           when the transfer of content is convenient.
to a user, and/or resource inefficient, to transfer the often               The content transfer control means may determine device
large amounts of content.                                           30   activity by monitoring the usage of one or more of the device
                                                                         components, such as a processor or transmission component,
             SUMMARY OF THE INVENTION                                    over a particular time duration. For example, the content
                                                                         receptor device may comprise the content transfer control
   According to a first aspect of the present invention, there is        means configured to determine a low (acceptable) activity
provided a system comprising a content provider device and          35   period by monitoring component usage over a particular time
a content receptor device, the content provider device usable            duration, wherein the content transfer control means is con
to transfer content to the content receptor device, and the              figured to consider that a low activity period has occurred
content receptor device operable to receive content from the             when component usage has been below a particular threshold
content provider device and store the content on memory                  level over the particular time duration. Alternatively, the low
means, wherein either one or both of the content provider/          40   activity period may be considered to have occurred when
receptor device(s) comprise content transfer control means               there has been no component usage at all over a particular
arranged to initiate the transfer of an item of content from the         time duration. In Such embodiments, the content transfer
content provider device to the memory means of the content               control means determines at the end of the time duration that
receptor device according to the determination of an accept              the device is in a low activity period and accordingly initiates
able level of device activity.                                      45   transfer of content from the content provider device.
   Such an arrangement considers device activity prior to the               In one embodiment, device activity may be determined by
transfer of content from the content provider device to the              content transfer control means arranged to analyze changes in
content receptor device. The aim of considering device activ             the activity of the or each device over a time duration, such as
ity prior to content transfer, and transferring content accord           a hour?day/week, in order to predict acceptable device activ
ing to an acceptable level of determined device activity, is to     50   ity levels for subsequent time durations. This embodiment
make effective use of resources and/or to minimize inconve               predicts times for future acceptable activity levels based on
nience to a user of the content receptor device.                         learning from historical activity levels. For example, the con
   Device activity may be that of the content provider and/or            tent transfer control means may be contained within the con
receptor device and may distinguish between different thresh             tent receptor device, and be configured to analyze levels of
old levels of device activity, Such as high, moderate, low or       55   activity during an initial time duration to predict levels of
some or no level of device activity.                                     activity during a Subsequent time duration. The analysis of
   It should be borne in mind that, in certain cases, the initia         levels of activity may be limited to the determination of low
tion will lead to the transfer of content from the content               levels of device activity.
provider device to the content receptor device. In other cases,             The or each of the content provider/receptor device(s) can
the content provider/receptor device may be busy and/or             60   be configured to initiate the transfer of the whole of an item of
unable to respond immediately, or even respond at all, to the            content, as opposed to a proportion of the content item, to the
initiation call.                                                         memory means. This can be done during a period of low
   The content transfer control means can be arranged to                 device activity.
initiate the transfer of an item of content upon determining a              Activity levels may not stay constant during the transfer of
period of low device activity. Thus, the present invention uses     65   content. For example, a low (acceptable) activity period of
periods of low device activity to seek the transfer of an item of        one of the devices, such as that of the receptor device, may be
content from the content provider device to the receptor                 interrupted by a high (unacceptable) activity period when a
          Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 6 of 13


                                                       US 8,595,283 B2
                               3                                                                       4
user begins to use the device. In Such a case, it would be               tent. So, for example, the content transfer control means may
advantageous to configure the devices to suspend the transfer            be arranged to configure a high resolution image into a lower
of the item of content until a period of acceptable device               resolution image, or replace color content with black and
activity, such as low content receptor device activity. The              white content, or remove advertising messages to leave the
devices can be arranged respectively to store the partially              core content which would be useful to a user.
transferred item of content in respective memory means for                  In another case, the content transfer control means may be
Subsequent continued transmission. Alternatively, the                    arranged to filter out either visual or audible content from
devices may be configured to terminate the transmission and              content comprising audio and visual content, to leave either
re-transmit the whole item of content duringa Subsequent low             audio or visual content. So, in the case of a content receptor
(acceptable) activity period, which may be the next low (ac         10   device having audio means but no screen display, the device
ceptable) activity period. It would be advantageous to con               can be configured to remove visual content and leave audio
                                                                         content for delivery to a user of the content receptor device.
figure the content receptor device to provide the user with the             Again, once this reformatted/filtered content is stored on
option to continue with the download of the item of content or           the memory means, and the original memory content is
Suspend/terminate the download until a Subsequent low (ac           15   removed from the content receptor device, memory utiliza
ceptable) activity period, which may be the next low (accept             tion of the often limited capacity content receptor device
able) activity period, and to arrange the devices to operate in          memory means is decreased.
this manner.                                                                As part of the previously mentioned convergence process,
   The or each item of content can have an associated trans              there has been a migration towards wireless forms of connec
mission duration which can be analyzed by the content trans              tivity, particularly in the consumer market place where the
fer control means, and the content transfer control means is             convenience associated with the absence of wireline connec
arranged to analyze whether a Sufficient duration of an                  tions is of great value to users. Accordingly, the content
acceptable level of device activity is available for the transfer        provider? receptor device are arranged to comprise wireless
of the content. The acceptable level of activity may be low              transmission means to transfer content from the content pro
device activity. In Such embodiments, the content transfer               vider to the content receptor device.
control means is arranged to transfer the item of content if a      25      In the embodiments, the content receptor device is a por
sufficient time duration is available to transfer the whole, or a        table device. Such devices generally have a limited process
significant proportion, of the item of content.                          ing/resource capability and thus the present invention does
  In one embodiment, the content transfer control means                  not overburden the receptor device during peak usage periods
may be arranged to compress the content. This may be done                where the device resources are likely to be stretched.
using content/data compression algorithms stored on the             30      The content provider device can be a fixed device, such as
memory means, and may be done once the content has been                  a television set, video recorder, a digital video broadcasting
transferred to the memory means of the content receptor                  device, a wireless local area network access point device or a
device or during the transfer process. Compression of content            cellular network device.
is ordinarily a processing intensive task, and this embodiment              The memory means may be internal or external to the
of the invention performs this processing intensive task            35   content receptor device. The memory means may also be
according to acceptable device activity periods, when Suffi              Volatile or non-volatile memory. Removable memory cards,
cient processing capacity should be available without unduly             RAM and ROMs are included.
affecting device performance.                                              The content receptor device can comprise a user interface
   The transferred content, which may have been compressed               to deliver the content to a user. The user interface can be
previously, would advantageously be removed from the                40
                                                                         configured to deliver Sound/visual content.
memory means to leave the compressed content. This may                      An item of content may be user information or application
occur immediately following, or during, the compression by               software for the receptor device to, for example, improve the
the content transfer control means, or at Some later time, Such          functionality/operability of receptor device. The content
as a subsequent level of device activity. The removal may be             transfer control means can be configured to allow user control
by deletion or transfer to a storage area, e.g. on a content             of the items of content transmitted. Accordingly, the user has
provider device, or onto a removable memory card of the             45   control over what forms on content are received by the device.
content receptor device. Such an embodiment, increases the                  The content receptor device may also be a content provider
amount of memory space available on the memory means for                 device. The content receptor device can be arranged to initiate
Subsequent storage of content.                                           the transfer of content contained in its memory, into the
  In another embodiment, the content transfer control means              memory of the content provider device. This would be par
may be arranged to configure the content into a form Suitable       50   ticularly advantageous in a portable content receptor device
for delivery using the particular delivery capabilities of the           which would ordinarily have comparatively limited memory
content receptor device. This embodiment makes efficient use             storage capacity. This transfer of content from the content
of device processing resources to configure the content at a             receptor device to the content provider device may also be
time when the content receptor device resources are at accept            according to a determination of device activity, for example a
able levels of activity. Furthermore, such an embodiment            55   level falling below a threshold.
does not require any modification to a content provider                     This transfer of content from the content receptor device
device, which can be provided to deliver content to content              may occur before or after the transfer of new content to the
receptor devices having different delivery capabilities.                 content receptor device. The transfer of content to the content
   For example, the content transfer control means may be                provider device can be initiated before the transfer of new
arranged to reformat the content into a form suitable for           60
                                                                         content to the content receptor device. This would be particu
display on a display means of the content receptor device.               larly advantageous in a portable content receptor device
This may be done by considering the particular screen capa               which would have memory space freed up which can be used
bility/size/resolution of the content receptor device, and re            to assist in the efficient decompression/re-configuration of
configuring the content into a format particularly suitable for          content transferred from the content provider device. The
display on the content receptor device screen. This would be             content originally transferred to the content provider device
particularly advantageous in mobile content receptor devices        65   from the content receptor device would ordinarily be re
which often have a display screen of limited capability/size/            transferred back to the content receptor device following the
resolution, and are thus not able to fully display "rich con             decompression/re-configuration of the new content.
          Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 7 of 13


                                                      US 8,595,283 B2
                            5                                                                            6
  The content transfer control means may be in hardware,                   FIGS. 2 and 3 are schematic views of alternative forms of
software or a combination thereof. One or more of the above              content provider device according to the present invention.
embodiments of the invention in isolation or m combination
are within the scope of the present invention.                               DETAILED DESCRIPTION OF THE PREFERRED
   The invention is particularly suited to forms of content                              EMBODIMENTS
which do not require instantaneous delivery to a user e.g. a
broadcast of news Summary, or historical stock market move                 Referring to FIG. 1, there is shown a content receptor
ments in the previous day/week. The invention is also par                device 20, such as a PDA, with which a user may amongst
ticularly Suited to data rich content, such as a video stream,      10
                                                                         other activities, view content. Content may be taken to
which would ordinarily occupy a relatively large amount of               include video and audio files which are rendered on the con
processing power, or other resource capability, of the content           tent receptor device 20 by a content provider device 40.
provider/receptor device. For example, it is increasingly                   The content receptor device 20 includes a controller 21
found that the vast majority of news items do not change                 which co-ordinates and controls the operation of the other
during the day such that the difference between a news trans        15   elements of the content receptor device 20 such as a trans
mission first thing in the morning and that at the end of a day          ceiver 22, display 23, memory 24, input device 25 such as a
is not far different. Accordingly, one embodiment of the                 keypad, microphone 26, and loudspeaker 27 as will be readily
present invention would be able to make advantageous use of              understood by those skilled in the art. The memory 24 com
this minimal difference in content to download the news items            prises Read Only and Random Access portions (ROM, RAM)
first thing in the morning, before the user has started to use           35, 36 to provide storage for the code necessary to implement
his/her content receptor device, and store it in the memory              the functions of the content receptor device 10. The memory
means for delivery to the user at a more convenient time later           24 is also used to store data which has been generated,
on during the day.                                                       received or is otherwise utilized by the content receptor
   The content receptor device may be mountable in a dock                device 20.
ing device. Such as a docking cradle. Here, the docking device      25      In addition to these elements, the content receptor device
may include a connection to allow the charging of a battery of           20 is provided with separate infrared/low power radio fre
the content receptor device. This feature is particularly con            quency (LPRF) interface 28 and wired interface 29. The
Venient when the content receptor is a mobile device. Such as            content receptor device is also provided with a wired audio/
a mobile telephone or a personal digital assistant. The provi            video outputs 30 and a headphone jack 31. The Infrared and
sion of a docking device allows the beneficial feature of           30   LPRF interfaces 28/29 provide wireless point to point con
communicating data between the content receptor device and               nectivity whilst the audio/video outputs 30 and headphone
the docking device by way of a connection forming part of the            jack 31 expand the multimedia capabilities of the content
docking mechanism. In this case, any signal generated by or              receptor device 20.
within the content receptor device for initiating the transfer of           The wireless connectivity provided by the IR and LPRF
content may be sent to the docking device, from where it can        35   interfaces 28/29 allow connections to be made to other suit
beforwarded onto the content provider device with or without             ably equipped devices, such as a cellular mobile telephone, a
processing or modification.                                              digital television/video set and the like. The interfaces 28/29
   In a second aspect, the present invention provides a content          provide the physical functionality necessary to implement
receptor device operable to receive content from a content               their respective transport protocols. In the case of the IR
provider device and store the content on memory means, the          40   interface, the protocol might be based on that proposed by the
content receptor device comprising content transfer control              Infrared Data Association (IrDA) and whose website provid
means arranged to initiate the transfer of an item of content            ing links to information on the protocol currently is to be
according to the determination of an acceptable level of                 found at www.irda.org. In the case of LPRF the protocol
device activity.                                                         might be that proposed by the BluetoothTM Special Interest
   In a third aspect, the invention provides a method of pro        45   Group (BluetoothTM) and whose website providing links to
viding content from a content provider device to a content               information on the protocol is currently to be found at www
receptor device, the content provider device usable to transfer          .bluetooth.com. Transport protocols including those men
content to the content receptor device, and the content recep            tioned above allow different devices to communicate and
tor device operable to receive content from the content pro              thereby enable the sharing of applications and data. In the
vider device and store the content on memory means, the             50   case of the IrDA protocol, this is typically line of site, point to
method comprising determining an acceptable level of device              point communication between two devices. Whereas, in the
activity by the content transfer control means, and in response          case of LPRF, the communication need not take place in line
thereto initiating the transfer of an item of content.                   of site, and may extend beyond point to point in to local
   Methods of providing content according to the various                 clusters of connected devices such as a piconet or scatternet.
embodiments of the first aspect of the invention, mutatis           55   Whether a content receptor device 20 enters into a point to
mutandis, are also within the scope of the present invention.            point, piconet, or scatternet connection is entirely within the
   In order to understand the present invention more fully, a            control of the user through a user interface 25.
number of embodiments thereof will now be described by                      In FIG. 2, there is shown content provider device 40, such
way of example and with reference to the accompanying                    as a set-top box (STB) for delivering digital broadband broad
drawings.                                                           60   casts to a user. The content of the broadcasts is encapsulated
                                                                         within a packetized transport stream Such as that provided in
       BRIEF DESCRIPTION OF THE DRAWINGS                                 the ISO MPEG-2 standard, by way of example. Details of the
                                                                         ISO MPEG-2 standard are, of course, well known to those
  In the drawings:                                                       skilled in the art. Such transport streams may be delivered
  FIGS. 1 and 4 are schematic views of alternative forms of         65   using a variety of technologies including cable, terrestrial and
content receptor device according to the present invention;              satellite, however for the purposes of understanding and to
and                                                                      avoid complexity the terrestrial standard is referred to
          Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 8 of 13


                                                       US 8,595,283 B2
                              7                                                                        8
throughout the following although this should be understood              a few weeks or months. From this monitoring, the controller
to incorporate features common to the other delivery tech                21 can determine times of low device activity in a predictive
nologies.                                                                way. Obviously, the greater the amount of usage data and the
   The STB 40 includes a transport demultiplexer 44, audio               more Sophisticated the prediction algorithm, then the more
decoder 42 and video decoder 43 whose operation is co                    accurate the predictions become. Being able to predict peri
ordinated by a controller 41 having a memory 45 which                    ods of low device activity can avoid the downside of waiting
provides storage for a number of functions including a host              for a predetermined period (two hours in the example above),
application. A transport stream is received from a RF stage              which time might otherwise be used constructively. Also,
connected to an antenna 46 or other such feed. The transport             prediction capabilities can provide a device 20 with more
stream contains multiplexed compressed content streams of           10   flexible behavior, which might for example perform better if
audio, video and data together with system information                   the user is employed at unusual times, for example nights
streams carrying the information required to facilitate the              and/or weekends.
selection of content streams for delivery to the video and                  When a period of low device activity is determined or
audio decoders. The output (not shown) of the audio and                  predicted, as the case may be, the controller serves as a
video decoders is delivered to rendering subsystems which           15   transfer control means and initiates the sending of a content
includes digital to analogue converters whose own output is              request signal to the content provider device 40, which then
provided via a SCART connection or the like to a television.             responds by sending an item of content as appropriate.
In a non-illustrated variant of the embodiment, the STB 40                  If during the transfer of an item of content a detection is
functionality is included within the television. The output              made that usage or activity is no longer low, for example a call
may also be delivered to a content receptor device 20 via an             is being made or received, then content transfer is Suspended.
infrared/low power radio frequency interface 48, or a wired              The received part of the content is stored in the memory 45.
interface 49. These interfaces are designed to allow commu               Once the device activity level becomes low again, the con
nications via the interfaces 28/29 of the content receptor               troller causes the transmission to the content provider device
device 20.                                                               40 causing it to resume transmission. The two parts of the
   In ordinary operation of the STB 40, a user selects a par        25   item of content are joined Such that it can be handled as
ticular content stream for rendering via a user interface, typi          though it were transmitted in one transmission, rather than
cally via a remote control. Alternatively, this functionality            two. The transmission of an item of content may be broken by
may be provided in the content receptor device 20. Only apart            two or more interruptions.
of the content may be transferred in one operation, but the                 In a simpler embodiment, a determination that device
whole content can be selected for transfer. In one mode of          30   activity no longer is low results in transmission being termi
selection, the user simply enters a desired channel number at            nated and the received content data being deleted from the
the remote control, which is transmitted via an IR signal to the         memory 24. Here, the whole item of content must be trans
STB 40 where the channel indication is analyzed by the host              mitted at a later time if it is to be present in the content
application utilizing the system data delivered in the transport         receptor device 20.
stream to obtain a set of parameters which are then Supplied to     35     In either case, transmission is resumed or recommenced, as
the transport demultiplexer. The parameters cause the trans              the case may be, only in a period of low device activity, be it
port demultiplexerto be configured in a manner which causes              determined or predicted.
the content stream or streams to be identified in the transport             Obviously, device usage or activity resulting directly from
stream. In another mode of selection, an on-screen display               the reception of content is not considered in determining
(OSD) permits a user to select directly from a program list or      40   levels of device activity or usage.
suchlike. The OSD is generated by the video decoder from                    Data compression can be carried out during periods of low
information obtained by the host application via the control             device activity or usage. Following compression, the uncom
ler 41. The host application generates instructions for the              pressed data can be deleted, to free memory space.
controller 41 which in turn configures the transport demulti                Alternatively, received content which is already com
plexer 44 to capture tables and program specific information        45   pressed may be decompressed under control of the controller
from the transport stream. This information is then used to              21 during periods of low device activity, and the compressed
build the OSD.                                                           data then deleted in favor of the uncompressed data.
   According to one embodiment of the present invention, the                Alternatively or in addition, the controller may be arranged
content receptor device controller 21 monitors the time of day           during periods of low device activity to configure received
and is arranged to initiate transmission of content, which the      50   content into a form suitable for delivery using the particular
user has previously selected or authorized for transmission,             delivery capabilities of the device 20. The reformatting may
after midnight. Subsequently, the controller 41 in the content           be in terms of display parameters, or in terms of filtering out
provider device is arranged to transmit the user selected con            (i.e. removing) an audio or visual component of the content.
tent to the content receptor device 20 via the interfaces 28/29.         The filtering can take account of the capabilities of the device
This is received by the content receptor device 20 via the          55   20.
interfaces 48/49 and stored in the memory 24 for later                     In another embodiment, the controller 21 in the content
retrieval by a user of the content receptor device 20.                   receptor device is arranged to analyze the format of the con
   The controller 21 may instead be arranged to determine a              tent received and, if required, re-configure the content into a
measure of the usage or activity of the receptor device 20, and          format suitable for subsequent delivery to the user using the
to monitor the usage or activity overtime. In a simple embodi       60   particular hardware/software features of the content receptor
ment, a period of low activity is considered to be present if the        device 20. The controller 21 may also use the period of
device has not been utilized, other than perhaps by maintain             reduced activity to decompress the content if the content has
ing an IDLE connection with a network, for two hours, for                been transmitted in a compressed format. In a further embodi
example. Other schemes by which a period of low device                   ment, the content receptor device 20 is arranged to backup the
activity could be inferred will be apparent. In a more compli       65   content contained in its memory 24, into the memory 45 of the
cated embodiment, the controller 21 is arranged to monitor               content provider device 40. In a further embodiment still, any
device usage or activity over an extended period, for example            content which is not immediately required by the content
          Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 9 of 13


                                                       US 8,595,283 B2
                                                                                                      10
receptor device 20, for example, for the device 20 to function,          example because the user has planned an on-line conference
is initially transferred to the memory 45 prior to being re              with a friend, the user may change the time at which data
transmitted back into the memory 24 following the transfer of            content may be transferred to a later time. Alternatively, the
new content into the memory 24.                                          user may simply specify that the pre-determined time is not
   The delivery of the content streams to a content receptor        5    convenient, in response to which the PDA determines another
device 20 is contingent on there being a connection estab                time period in which to transfer content, and makes this
lished with the content receptor device 40. A content receptor           information available for display to the user. Thus, the user
device 20 user who wishes to receive the content streams will            can program and re-program different times when the transfer
have already registered his/her device with the application              of content is convenient.
software of the controller 41. Such a registration process will     10     The content transfer control means, such as the processor
involve the authentication of the content receptor device 20,            21 of the content receiver device 20, can determine device
typically before the transmission of the content streams.                activity by monitoring the usage of one or more of the device
   Although the initiation of data transfer is expected to lead          components, such as a processor or transmission component,
to the transfer of content from the content provider device 40           over a particular period of time. A measure of the usage of the
to the content receptor device 20, this may not always be           15   or each component is then compared to a threshold, and a low
possible. If, for example, the content provider device 40 is             level of device usage is determined when the threshold is not
busy or unable to immediately respond for some other reason              exceeded. Alternatively, low activity period is considered to
(for example because of some system error), it may reply to an           be present when it is detected that there has been no compo
initiation call from the content receptor device with a wait or          nent usage at all, except for non-user initiated activity Such as
 request not currently executable signal. The content recep              the maintenance of network connections, for a predetermined
tor device 20 may in response to receiving Such a signal wait            time. Here, a timer within the content receptor device is
for a predetermined period before sending a further initiation           arranged to be reset at the end of each period of component
call.                                                                    usage arising from a user initiated activity, and transfer of
   The content transfer control means can be arranged to                 content is initiated when the timer reaches a predetermined
initiate the transfer of an item of content upon determining a      25   value. The predetermined time period may vary depending on
period of low device activity. Thus, the present invention uses          the time of day, for example the time period may be longer
periods of low device activity to seek the transfer of an item of        during the daytime when use of the content receptor device by
content from the content provider device to the receptor                 a user is more likely than at night-time.
device. Efficient use of device resources is thus accomplished             In one embodiment, the content transfer control means is
by making efficient use of device resource downtime, such as        30   arranged to monitor device activity over a period of time,
can occur during the night-time. Also, the processing or com             which might be an hour, a day, a week or a month depending
munication resources of the device are not used for the down             on the circumstances. The transfer control means then uses
loading or uploading of content when the device is being used            the monitored device activity to predict future device activity
for other, time critical, purposes, orthere is a high chance that        levels, and from the predicted activity levels identify times at
it will be so used, such as during the daytime and evening. To      35   which the device activity is expected to be low for a suitably
obtain the maximum benefit, the content transfer control                 long duration that content transfer might be appropriate at
means forms part of the device of which the level of activity            those times. This embodiment predicts times for future
is most important. Where the content receptor device 20 is a             acceptable activity levels based on learning from historical
PDA or a mobile telephone, for instance, it is the level of              activity levels. The analysis of levels of activity may be lim
activity of that device which is important, so the level of         40   ited to the determination of low levels of device activity.
activity is detected therein and the controller 21 serves as the            Since activity levels may not stay constant during the trans
content transfer control means. This would be convenient for             fer of content, one or each of the devices 20, 40 is arranged
a user as the user would not be delayed/interrupted during               Such that transfer content can be suspended and an indication
his/her usage of the device by, for example, the processor and           of what data has been transferred and/or what data remains to
other components in the receptor device being occupied by           45   be transferred stored at an appropriate location. Content
the concurrent downloading of a particular item of content.              which has been received at the content receiver device
Alternatively, the content transfer control means may be con             remains stored, and the corresponding data may be deleted
tained in the other device, namely the device whose level of             from the content transmitter device. Alternatively, the devices
activity is not determined.                                              may be configured to terminate the transmission and re-trans
   In one embodiment, the content transfer control means,           50   mit the whole item of content duringa Subsequentlow activity
which shall be described here as the controller 21 of the                period, which may be the next low activity period. Software in
content receptor device, determines device activity by ana               the content receptor device can cause it to provide the user
lyzing the passing of time and by associating low (acceptable)           with the option either to continue with the download of the
levels of device activity with particular times. In particular,          item of content or to Suspend the download until a Subsequent
the content transfer control means in the content receptor          55   low device activity period, and to control the devices appro
device is arranged to monitor the time, for example using a              priately depending on the user input.
system clock, and to initiate a transfer of content from the               In one embodiment, a transmission duration is estimated
content provider device at a particular pre-determined low               for each item of content, for example by dividing a value
activity time, e.g. night-time, early morning, and/or week               equal to the size of the file by a value equal to an expected
ends, when periods of activity of the device are expected to be     60   transfer rate. The transmission duration for an item of content
low (acceptable). The content transfer control means can                 is considered by the content transfer control means, which
include Software which allows a user to change the times                 then makes a decision on whether the content should be begun
when content is transferred. For example, Supposing a PDA                to be transferred based on the expected transmission time and
pre-determines that 10 pm to midnight is a suitable time for             on the expected duration of low level device activity. Only if
transferring data content. This information is available to a       65   a reasonable chance that the content is transferable without
user through an item on a menu of the PDA. If the user then              interruption is determined does the content transfer control
decides that the pre-determined time is not convenient, for              means initiate transfer. The decision as to whether or not to
         Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 10 of 13


                                                       US 8,595,283 B2
                                11                                                                     12
initiate transfer is made depending on factors such as the time          removed from the content receptor device, memory utiliza
remaining to the next expected period of low device activity             tion of the often limited capacity content receptor device
and the age of the content to be transferred. If a determination         memory means is decreased.
is made that a Suitably long period of low device activity is not           In one embodiment, the content provider device 40 is a
expected for an unacceptable period of time, the content                 set-top box, which stores audio-visual content, for example
transfer control means is controlled by software to initiate             data received using a digital television receiver. A short pro
transfer and, if transfer is suspended for any reason, to resume         gram or film may comprise many megabytes of data, which is
transferas soon as low device activity is again detected, even           downloaded to a content receiver device 20, such as a PDA,
if the period of low device activity is not known or expected            for storage on a memory card associated therewith using a
to be of sufficient duration to allow the remainder of the          10   BluetoothTM link. Here, the content is not in a form usable by
content to be transferred without further suspension.                    the PDA. Once transfer is completed, or even before transfer
  In one embodiment, the content transfer control means                  is completed is allowed for by the PDA, the data in the
may be arranged to compress the content. This may be done                memory card is processed into a form Suitable for use. The
                                                                         processing might involve the modification of image signals so
using content/data compression algorithms stored on the             15   as to reduce the resolution to one suitable for the display
memory means, and may be done once the content has been                  provided on the PDA, and the modification of audio signals to
transferred to the memory means of the content receptor                  produce a mono output having a bandwidth commensurate
device or in real-time as part of the transfer process. Com              with that of the audio output capabilities of the PDA. The
pression of content is ordinarily a processing intensive task,           processing might also involve compression of one or both of
and this embodiment of the invention performs processing                 the audio and video signals, e.g. using MPEG-4 or MP3
according to acceptable device activity periods, when Suffi              format, to reduce the amount of memory that is required to
cient processing capacity should be available without unduly             store the program or film. Obviously, the processing of the
affecting device performance. The transferred content, which             data can be carried out when the PDA is no longer able to
may have been compressed previously, would advanta                       communicate with the set-top box, for example when the user
geously be removed from the memory means to leave the               25   has taken the PDA from the user's home to the user's car.
compressed content. This may occur immediately following,                Here, the opportunities for processing data during periods of
or during, the compression by the content transfer control               low level device activity are increased compared to the oppor
means, or at Some later time. The removal may be by deletion             tunities for downloading content. The PDA is arranged,
or transfer to a storage area, e.g. on the content provider              though, to perform processing when the PDA is connected to
device, or onto a removable memory card of the content              30   a battery charging Source, so that the processing does not
receptor device. Such an embodiment increases the amount of              unnecessarily consume power, if the PDA knows or expects
memory space available on the memory means for subse                     there to be charging periods within an appropriate time
quent storage of content.                                                period. A significant advantage of processing signals in this
  In one embodiment, the content transfer control means is               way is found in that the processor is not used during periods
arranged to configure the content into a form suitable for the      35   of device activity other than low device activity. Processing
delivery capabilities of the content receptor device. This               resources are not, therefore, used when they might be
embodiment makes efficient use of device processing                      required by a user to be used for other purposes, for example
resources to configure the content at a time when the content            web browsing.
receptor device resources are at acceptable levels of activity.             In another embodiment, compression of data comprising
Furthermore, Such an embodiment does not require any spe            40   content of interest is carried out by the content provider
cial hardware or software of the content provider device,                device 40, or at Some other location. Here, compressed data is
which can be provided to deliver content to content receptor             transferred to the content receiver device 20, such as a PDA,
devices having different delivery capabilities. For example,             in an efficient form, which has the advantage that the time
the content transfer control means may be arranged to refor              taken to transfer the content between the devices is reduced.
mat the content into a form Suitable for display on a display       45   However, in order for the content to be used, it must first be
means of the content receptor device. This may be done by                decompressed. The PDA20 is arranged such that decompres
considering the particular screen capability, size or resolution         sion processing occurs during periods of low level device
of the content receptor device, and re-configuring the content           activity, with decompressed data being stored locally in place
into a format particularly suitable for display on the content           of the compressed data. This has particular advantage since
receptor device screen. This is particularly advantageous in        50   many devices at present, and particularly mobile devices, are
mobile content receptor devices which have a display Screen              not provided with Sufficient processing power to enable
of limited capability, either in terms of size or resolution, and        decompression of video or other signals to be carried out in
are thus not able to display "rich content to the maximum                real-time. Accordingly, carrying out decompression during
extent. So, for example, the content transfer control means              low level device activity periods can allow a user to avoid
may be arranged to configure a high resolution image into a         55   having to wait for his device 20 to decompress stored data
lower resolution image, or to replace color content with black           before it can be viewed or otherwise used. Also, the process
and white content, or to remove advertising messages to leave            ingresources of the PDA20 need not be used for decompress
the useful content.                                                      ing content data when they might be required for other pur
   In another case, the content transfer control means may be            poses.
arranged to filter out one of visual and audible content from       60      In some circumstances, the content receptor device may
content comprising both, leaving the other of the audio and              also serve as a content provider device. For example, Suppos
visual content. So, in the case of a content receptor device             ing a PDA 20 has stored in its memory compressed data
having audio means but no screen display, the device can be              concerning an audio-visual object which consumes a large
configured to remove visual content and leave audio content              proportion of the available memory. If the user then wanted to
for delivery to a user of the content receptor device.              65   download from a content provider device content for which
   Again, once this reformatted/filtered content is stored on            there is insufficient space in the memory, the PDA would
the memory means, and the original memory content is                     detect this before transfer had been initiated and as a result a
         Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 11 of 13


                                                      US 8,595,283 B2
                               13                                                                     14
transfer initiation signal is not sent. Instead, the PDA 20             signals for decoding by the text decoders 52. In this context,
signals to the content provider device 40 that it requires the          the term text signals will be understood to mean secondary
uploading of content for storage thereby. Following receipt of          content such as that conveyed by the teletext and ceefax'
an acknowledgment signal, the PDA 20 transmits the data                 systems in the UK or the teksti TV system in Finland. On
comprising the audio-visual object to the content provider         5    analogue TV signals, this information is transmitted as digital
device, which then stores it in its memory. On detection that           signals during parts of the TV signal between the last line of
the file has transferred, the PDA then sends a signal initiating        one frame and the first line of the following frame. This term
transmission from the content provider device of the required           will also be understood to include other secondary content
file. The file uploaded to the content provider device 40 may           such as that sent under the super text TV system proposed
then be downloaded at any Subsequent time, if for example          10
                                                                        for future European digital TV broadcasts, which could
the PDA20 has deleted the second file upon instruction from             include short video clips and/or audio-visual clips. Although
the user. The transfer of content from the PDA 20 to the
content provider device 40 is dependent on a determination of           in analogue TV systems, text signals are sent in unused por
device activity. The PDA20 may be arranged subsequently to              tions of the video signal, text data may be sent in separate
process the received content so as to compress it, so that it      15   channels as in DVB (digital video broadcasting).
requires less memory for storage. Following compression,                   Present text TV systems carry up to 1000 or so pages of text
then PDA 20 then stores the compressed content in memory,               information concerning current affairs, sports news, share
and deletes the uncompressed content. If the amount of free             prices, TV and radio program schedules, flight information
memory present in the PDA 20 following this procedure is                and the like. Each page is transmitted regularly. The content
sufficient, the PDA20 may then initiate transfer of the audio           of the pages is updated periodically by operators of a system
visual object from the content provider device 40 back to the           control centre.
PDA 20 for storage therein. As a result, the PDA 20 comes to               The CPU 54 is arranged to analyze the text information
have stored therein both content files after having compressed          decoded by the text decoder 52 and to store data for each
the second file even though it did not have sufficient memory           transmitted page in the memory 53. The CPU 54 is arranged
to store the first file and the second file, when un-compressed,   25   Such that when a new page of text data is received, the data
simultaneously.                                                         existing in the memory 53 for that page is overwritten with the
   The invention is particularly suited to forms of content             new data. In this way, the data stored in the memory 53 is the
which do not require instantaneous delivery to a user e.g. a            most recently transmitted data.
broadcast of news Summary, or historical stock market move                 Various enhancements are possible. For example, the CPU
ments in the previous day/week. The invention is also par          30   54 may be arranged for detecting whether any data on a page
ticularly Suited to data rich content, such as a video stream,          is corrupted, by interference for example, and save in the
which would ordinarily occupy a relatively large amount of              memory 53 only those pages which are uncorrupted. Alter
processing power, or other resource capability, of the content          natively, where only part of a page of data is corrupted, the
provider/receptor device. For example, it is increasingly               corrupted parts may be stored in the memory 53 and data from
found that the vast majority of news items do not change           35   a previously received page or pages used to fill the part of
during the day such that the difference between a news trans            parts of the most recent page which contained corrupted data.
mission first thing in the morning and that at the end of a day           The CPU 54 is also connected to a transceiver 55, which
is not far different. Accordingly, one embodiment of the                includes one or more of an infra-red port 56, a BluetoothTM
present invention would be able to make advantageous use of             port 57 and a wired port 58, thus allowing data transfer to, and
this minimal difference in content to download the news items      40   maybe also from, the content receiver device 20. The content
first thing in the morning, before the user has started to use          receptor device 20 may take the form of a mobile telephone or
his/her content receptor device, and store it in the memory             personal digital assistant (PDA) 60, as shown in FIG. 4. Here,
means for delivery to the user at a more convenient time later          the usual components are found, namely a CPU 61, which is
on during the day.                                                      connected to each of a memory 62, a keypad 63, a graphical
   The content receptor device 20, especially when imple           45   user interface 64 and a transceiver 65. One or more of a wired
mented as a PDA, may be used in conjunction with a docking              port 66, a BluetoothTM port 67 and an infrared port 68 are
device (not shown), which may or may not include a battery              connected to the transceiver 65. Of course, the content recep
charging facility. Docking devices are known; the advanced              tor device 20 may take any other suitable form, and may, for
desktop charger available for use with the Nokia Communi                example, include a touch-screen instead of the keypad 63.
catorTM being one such example. Here, data can be commu            50   Operation of the telephone or PDA 60 generally is conven
nicated between the content provider device 40 and the dock             tional, except that it includes means for initiating content
ing device via a wired or a wireless link, and communicated             transfer, for handling downloaded content, and optionally for
between the content receptor device 20 and the docking                  allowing a user to specify required content. Also included can
device by way of a connection forming part of the docking               be means for determining the level of activity of the telephone
mechanism. In this case, a signal generated by the content         55   or PDA 60, which may take any of the forms described above
receptor device for initiating the transfer of content may be           with reference to FIGS. 1 and 2.
sent to the docking device, where it is forwarded onto the                 The signals received at the TV receiver 51 may be digital
content provider device 40 with or without processing or                signals, for example an MPEG-2 transport stream. In this
modification.                                                           case, the text decoder 52 can be omitted, since text decoding
  An alternative form of content provider device is shown in       60   functions can be carried out by the CPU 54.
FIG. 3. Referring to FIG.3, a set top box (STB) 50 is shown                Although the apparatus 50 is described as part of a set-top
comprising a television (TV) receiver 51, a text decoder 52             box 51, it may equally will be included as part of a TV set,
and a cache memory 53 all connected to a CPU (central                   video recorder, digital TV receiver or the like. In such an
processing unit) 54. The television receiver 51 is arranged to          embodiment, it may be desired to omit the BluetoothTM mod
receive television signals from a source (not shown), which        65   ule 57. The apparatus 50 may be battery-powered or mains
may be a TV antenna, a satellite dish or a cable source for             powered, and it will be appreciated that the apparatus could be
example, and to provide parts of the signal containing text             included in a housing having a volume of 200 cm or less.
          Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 12 of 13


                                                      US 8,595,283 B2
                                15                                                                    16
   In one embodiment, the apparatus 50 is arranged to record                  mined to have been below a particular threshold level
the update time (and optionally date) of teletext pages. The                  over the particular time duration, the content transfer
update time and date may be transmitted with the teletext                     controller being arranged:
page itself, or the apparatus 50 may determine it as the time of           to initiate transfer of the selected item of content from a
receipt of an updated page. In this respect, existing pages may     5         content provider device according to the determination
be compared to newly received pages to determine if the                       of an acceptable activity period,
content thereof has been updated. With the apparatus 50                    to receive the selected item of content, and
knowing the update times of the teletext pages and the last                to store the received item of content on memory.
time of download to the content receptor device 20, it is fairly           2. A system comprising the device as claimed in claim 1
easy for the apparatus to transmit only those pages which           10   and a content provider device, wherein the device of claim 1
have been updated since last download. This avoids the down              comprises a content receptor device, wherein the content
loading of pages which are already stored in the content                 provider device is operable to transfer the selected item of
receptor device 60. The last download time may be commu                  content to the content receptor device upon initiation by the
nicated from the content receptor device 60.                             content receptor device.
   Instead of inferring which pages do not need downloading         15     3. A system according to claim 2, wherein the content
from the update and last download times, this may be deter               provider device is arranged to configure the selected item of
mined by maintaining a record in the apparatus 50 of the last            content into a form suitable for delivery with regard to deliv
download time for each page or group of pages.                           ery capabilities of the content receptor device.
   Alternatively, the apparatus 50 is arranged to send a list              4. A system according to claim 2, wherein the content
containing page numbers and the corresponding update time                provider device includes a wireless transmitter for conveying
of the pages to the content receptor device 60, which then               the selected item of content to a wireless receiver of the
replies with a list of pages which are required because they are         content receptor device.
new or have been modified, or because they are of other                     5. A device according to claim 1, wherein the content
interest to the user.                                                    transfer controller is arranged to compress the received item
  In a simple embodiment, though, no distinction is made            25   of content.
between pages which have been updated since last download,                  6. A device according to claim 1, wherein the content
and those which have not.                                                transfer controller is arranged to distinguish between differ
   The content receptor device 60 can be arranged to allow a             ent threshold levels of device activity.
user to define teletext pages of interest. This may be by                   7. A device according to claim 1, wherein the content
identification of a category or subject, Such as sport results,     30   transfer controller is configured to terminate the transfer of
stock market information etc., by identification of the page             the item of content upon interruption of an acceptable level of
numbers of interest (e.g. pages 250 to 300 containing sports             device activity by an unacceptable level of device activity.
information) or in any other Suitable way. In this case, only the           8. A device according to claim 1, wherein the content
pages which are of interest are downloaded from the appara               transfer controller is configured to suspend the transfer of the
tus 50 to the content receptor device 60. The deselection of        35   item of content until a period of acceptable device activity
pages not of interest may be carried out by the apparatus 50.            upon interruption of an acceptable level of device activity by
following receipt from the content receptor device of signals            an unacceptable level of device activity.
indicating the pages, categories or Subjects which are of inter             9. A device according to claim 1, wherein the selected item
est, with or without filtering to take account of page update            of content has an associated transmission duration which can
since last download. Alternatively, ifa list of pages and update    40   be analyzed by the content transfer controller, and the content
times is transmitted to the content receptor device 60, it can           transfer controller is arranged to analyze whether a sufficient
request only those pages which have been updated or are new              duration of an acceptable level of device activity is available
and which are recognized as being of interest to the user.               for the transfer of the selected item of content.
   Again, the content receptor device 60 may be used in                    10. A method comprising:
conjunction with a docking device (not shown), which may or         45     allowing a user to select an item of content via a user
may not include a battery charging facility. Here, data can be                interface,
communicated between the content provider device 40 and                    determining an acceptable level of device activity by a
the docking device via a wired or a wireless link, and com                    content transfer controllerby monitoring usage of one or
municated between the content receptor device 60 and the                      more components of a content receptor device over a
docking device by way of a connection forming part of the           50        particular time duration and by determining that an
docking mechanism. In this case, a signal generated by the                    acceptable activity period has occurred when compo
content receptor device for initiating the transfer of content                nent usage is determined to have been below a particular
may be sent to the docking device, where it is forwarded onto                 threshold level over the particular time duration,
the content provider device 40 with or without processing or               in response to determining an acceptable level of device
modification.                                                       55        activity, initiating transfer of the selected item of con
                                                                              tent,
  What is claimed is:                                                      receiving the selected item of content at the content recep
  1. A device comprising:                                                     tor device, and
  a user interface configured to allow a user to select an item            storing the received item of content on a memory of the
     of content,                                                    60        content receptor device.
  one or more components, and                                              11. A device comprising:
  a content transfer controller configured to determine an                 a user interface configured to allow a user to select an item
    acceptable activity period by monitoring usage of the                     of content,
    one or more components over a particular time duration,                a second device, and
    and wherein the content transfer controller is configured       65     a content transfer controller configured to determine
    to determine that an acceptable activity period is present               device activity by analyzing activity of the second
    when the usage of the one or more components is deter                    device over a time duration and to predict therefrom
         Case 6:20-cv-00576-ADA Document 1-1 Filed 06/29/20 Page 13 of 13


                                                    US 8,595,283 B2
                                17                                                               18
     acceptable device activity levels for subsequent time          18. A system comprising the device as claimed in claim 11
     durations, the content transfer controller being arranged and a content provider device, wherein the device of claim 11
     to initiate transfer of the selected item of content from a comprises a content receptor device, wherein the content
     content provider device at a predicted time of acceptable provider device is operable to transfer the selected item of
     device activity level, the device being operable to 5 content to the content receptor device upon initiation by the
     receive the selected item of content and to store the       content receptor device.
     received item of content on memory.                            19. A system according to claim 18, wherein the content
   12. A device according to claim 1, wherein the content provider
transfer controller is arranged to determine device activity by into a formdevice   is arranged to configure the item of content
                                                                              suitable  for delivery with regard to delivery capa
monitoring the usage of one or more components of the 10
second device over the time duration.                            bilities of the content receptor device.
   13. A device according to claim 11, wherein the content          20. A system according to claim 18, wherein the content
transfer controller is arranged to distinguish between differ provider device includes a wireless transmitter for conveying
ent threshold levels of device activity.                         the selected item of content to a wireless receiver of the
   14. A device according to claim 11, wherein the content content receptor device.
transfer controller is configured to terminate the transfer of 15 21. A method comprising:
the item of content upon interruption of an acceptable level of     allowing a user to select an item of content via a user
device activity by an unacceptable level of device activity.           interface,
   15. A device according to claim 11, wherein the content
transfer controller is configured to suspend the transfer of the    determining    an acceptable level of device activity by a
item of content until a period of acceptable device activity 20        content transfer controller by analyzing activity of a
upon interruption of an acceptable level of device activity by         content receptor device over a time duration and predict
an unacceptable level of device activity.                              ing therefrom acceptable device activity levels for sub
   16. A device according to claim 11, wherein the selected            sequent time durations,
item of content has an associated transmission duration which       initiating transfer of the selected item of content at a pre
can be analyzed by the content transfer controller, and the 25         dicted time of acceptable device activity levels,
content transfer controller is arranged to analyze whether a        receiving  the selected item of content at the content recep
sufficient duration of an acceptable level of device activity is       tor device, and
available for the transfer of the selected item of content.
   17. A device according to claim 11, wherein the content          storing the received item of content on a memory of the
transfer controller is arranged to compress the received item          content receptor device.
of content.                                                                              k   k   k   k   k
